Citation Nr: 0631442	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-15 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran retired in April 1965 after more than 19 years of 
active duty.  He died in May 1998, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veteran's Claims (Court).  The matter 
was initially before the Board on appeal from an October 2002 
rating decision of the Manila Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death, and from a March 2004 
decision which denied dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  In September 2004, the 
appellant's motion to have her appeal advanced on the Board's 
docket was denied.  In October 2004, the matter was remanded 
to the RO for a hearing.  However, that remand was 
subsequently vacated as the directive therein had become moot 
(based on clarification by the appellant received in the 
interim).  

An April 2005 Board decision denied the appellant's claims 
for entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The appellant then appealed that decision to the 
Court.  Pursuant to a May 2006 Joint Motion for Remand by the 
parties, the Court vacated the Board's April 2005 decision in 
this matter, and remanded the case for action consistent with 
the joint motion.  The joint motion specified that appellant 
was appealing only the denial of service connection for the 
cause of the veteran's death.  Consequently, that is the only 
matter before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The May 2006 joint motion essentially determined that the 
medical evidence relied upon by the Board for its April 2005 
denial did not provide an adequate basis for making a 
determination as to whether the veteran's cause of death was 
service connected and that "Because the veteran's cause of 
death was a pulmonary disorder, namely, pneumonia, the Board 
should obtain a medical opinion as to whether the veteran's 
cause of death was related to, or a manifestation of, any of 
the pulmonary disorders that he was diagnosed with in 
service."  The joint motion also found that VA had failed in 
its duty under the Veterans Claims Assistance Act (VCAA) to 
properly inform appellant to provide any evidence in her 
possession pertinent to the claim and that on Remand the 
appellant should be provided a supplemental VCAA notice "to 
cure any potential prejudicial error."   

Accordingly, the case is REMANDED for the following:

1.  The appellant should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the Court and the United 
States Court of Appeals for the Federal 
Circuit.  In particular, she should be 
asked to submit any evidence in her 
possession pertinent to her claim.  She 
should be afforded the opportunity to 
respond.
   
2.  The RO should then arrange for the 
veteran's claims file to be forwarded to a 
specialist in respiratory diseases for 
review and an advisory medical opinion 
regarding the etiology of the 
disability(ies) that caused the veteran's 
death.  Upon review of the entire claims 
file, including the service medical 
records, the consulting physician should 
opine as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the veteran's cause of 
death was related to, or a manifestation 
of, any of the pulmonary disorders he was 
diagnosed with in service.   The consulting 
physician must explain the rationale for 
the opinion given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the appellant and 
her representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to satisfy the mandates of the 
Court as outlined in the Joint Motion.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.   Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


